DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner's Amendment was authorized by Mr. Michael Nicholas Vranjesin in a telephone interview on 01/28/2021.

Claims
Claim 1, the entire wording of the claim has been deleted and changed to --A fluid connector for coupling a tubular member having an endform spaced from a first insertion end to an external component, comprising: a connector body, including: a bore having a first end for receiving the tubular member; a constant diameter outer surface extending only between the first end and a flange section; a first exterior groove spaced from the first end and arranged for receiving one or more projections of an assurance cap for latching the assurance cap to the connector body when the tubular member is fully inserted into the bore; and, a second exterior groove disposed in the outer surface between the first end and the first exterior groove, the second exterior groove extending radially inward from the outer surface and comprising one or more apertures that extend to the bore; wherein the first exterior groove has a first radius and the outer surface has a second radius, the second radius being greater than the first radius.--.

Claim 12, in line 1, “11” has been changed to --1--.

Claims 11 and 14-21 have been cancelled.
Reasons for Allowance
Claims 1-7, 9, 10, 12, and 13 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claim 1.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though, the individual parts are known per se, there is nothing to teach the specific structures and specific combination of structures as claimed, for example:  the bore, the first end, the constant diameter outer surface, the flange section, the first exterior groove, the second exterior groove, the aperture(s) that extend into the bore, and the first exterior groove has a first radius and the outer surface has a second radius, the second radius being greater than the first radius. 
Also see the Applicant’s Remarks filed 11/18/2020
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














JAMES ALBERT LINFORD
Examiner
Art Unit 3679
01/29/2021



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679